department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax exempt ando government entities division number release date date date dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uniform issue list legend e i z o i d i d i m i s x i x i m i c i i dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 of the code based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were formed on u by a declaration of trust pursuant to the laws of the state in which you are located in your application you indicate that you were formed to provide financial support to the publicly supported organizations identified in your trust agreement you are requesting classification as an organization described in sec_509 of the code based on your relationship with a a is an organization recognized as exempt from federal_income_tax under sec_501 and is classified as a publicly_supported_organization schedule a of the trust agreement specifies additional publicly supported organizations you may support initially you were governed by five trustees your founders m and n served as two of your trustees two of your trustees were appointed by a the fifth trustee was appointed by your founders and the trustees appointed by a m and n are disqualified persons with respect to you o m’s business partner also served as an initial trustee the two remaining trustees had no familial or business relationship with your founders we have considered the structure of your governing body both before and after the change on v for purposes of this ruling section dollar_figure of your trust agreement provides that upon dissolution your assets shall be distributed to an organization or organizations described in sec_501 of the code sec_2 of your trust agreement identifies a as your primary charity and states that a is entitled to of your gross_investment_income sec_4 h of your trust agreement authorizes you to loan money to any person at such times and upon such terms you consider advisable you are funded by contributions from your founders m and n along with investment_income based on the information you furnished in a document labeled funding deposits your total support from through wasm of your net_income to the in each of and you distributed at least publicly supported organizations identified in your trust agreement you distributed at least of your income in each of those years to a a total of n was distributed to the publicly supported organizations specified in your trust agreement no distributions to the publicly supported organizations were made in __ you represent that the support you provide to a in your letter dated november constitutes less than of its overall support in your letter dated january you indicate that your funds are used for the general purposes of a and that you do not support a specific activity of a and20 youmade ownership_interest with loans to w totaling o you provided ownership_interest in w your attorney s holdsa during conflicting information regarding the total amount of the loans we used your breakdown of the individual loans to arrive ato mholdsa respect tow oholdsa interest in w the portion of the loan attributable to m’s ownership_interest was secured_by a deed_of_trust between you and n revocable_living_trust m holds no ownership_interest in the assets of n revocable_living_trust repayment of the loan all of the assets will be distributed to someone other than m leaving you with a note that is without value the portion of the loan attributable to s’s ownership_interest was secured_by a deed_of_trust between you and r revocable_living_trust s holds no ownership_interest in the assets of r revocable_living_trust trust is revoked prior to repayment of the loan all of the assets will be distributed to someone other than s leaving you with a note that is without value if the trust is revoked prior to if the you made a loan of p to x in20 to y the loan is secured_by a deed_of_trust with respect to property owned by p did not provide an appraisal verifying that the property used as collateral has a value that is at least equal to the amount of the loan x is owned by p m’s business partner with respect you and20_ you made loans totaling g to y y is owned by m and his business in20 ownership_interest in y the portion of the loan attributable partners m owns a to his ownership_interest was secured_by a deed_of_trust between you and n revocable_living_trust m holds no ownership_interest in the assets of n revocable_living_trust if the trust is revoked prior to repayment of the loan all of the assets will be distributed to someone other than m leaving you with a note that is without value in20 you made a loan of rto n this loan which has been repaid was unsecured each of the unpaid loans described above require interest only payments until the due_date all loans except the loan to n have a ten year term the interest rate on these loans isinthe range inthe year you distributed a total of s in loans during that year you made no distributions to the publicly supported organizations inthe years distributions the remaining his business partners c --20_ your distributions to charity constituted of your total of your distributions were made as loans to n m and law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 provides in pertinent part that an organization must be organized and operated exclusively for religious charitable or educational_purposes and no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose further it provides that an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization must be organized and operated to serve a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_4946 of the code provides in pertinent part that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is - a a substantial_contributor to the foundation b c an owner of more than percent of - a foundation_manager within the meaning of subsection b the total combined voting power of a corporation the profits interest of a partnership or i ii iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c and e acorporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power in revrul_67_5 1967_1_cb_123 the service found that an organization controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the organization the organization owned common_stock of a corporation controlled by the organization's creator and his family the corporation paid no dividends the service held that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_501 of the code the not more than an insubstantial part of its activities standard of sec_1 c - c of the regulations can be understood by reference to better business bureau v united_states 316_us_279 which held that an organization which engaged in some educational activity but pursued nonprofit goals outside the scope of the statute was not exempt under sec_501 of the code the court stated that an organization is not operated exclusively for charitable purposes if noncharitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations which further goals outside the scope of sec_501 it has a single in best lock corporation v commissioner 31_tc_620 the court upheld the denial of recognition of sec_501 status of an organization that loaned funds to members of the founder’s family even though the loans were repaid the court determined that loans to family members and unsecured loans to friends of the founder and his family promoted private rather than charitable purposes in 412_f2d_1197 ct_cl and in 71_tc_102 the courts found that the very existence of a private source of loan credit from an organization's earnings may itself amount to inurement rationale in20 and oholdsa_ and20_ you loaned a totalofotow mholdsa ownership in w ownership_interest in w you made a loan of p to x x is owned by p m's business partner with respect in20 to y in20 partners and20_ you made loans totaling r to y y is owned by m and his business during the period the loans were made m n and o served as three of your five initial trustees m and n disqualified persons with respect to you were in a position to influence o since he was a business partner of m’s since they held three of the five positions on your governing body they controlled your operations including the decision to make loans of the collateral provided with respect to that loan was held by the n all of the loans you made to corporations were made solely to corporations in which one or more of m and o or their business partners held a financial interest the sole loan to an individual was made to n the loans to w were not secured_by adequate collateral atotal of revocable_living_trust and the r revocable_living_trust assets will be distributed to n and r respectively leaving you with promissory notes that are without value you have not submitted documents evidencing that the property used as collateral in the loan to x which is owned by p has a value equal to that of the loan none of these loans can be said to have been made at arm’s length this is evidenced by the fact that loans were made solely to disqualified persons and their business partners the decision to make the loans were made by m n and o each of whom benefited by at least one of the loans and inadequate collateral was provided if the trusts are revoked the with respect to two of the loans accordingly the loans resulted in private benefit and inurement to m n and o and private benefit to w x and y during the period distributions during that period you have failed to establish that making the loans described above furthers an exempt_purpose loanstotalingt youmade _ through20 of your total like the organization described in revrul_67_5 supra through their control_over your operations m n and o caused you to engage in financial activities that were beneficial to them and their business partners but detrimental to you see also best lock corporation supra loans to family members might be considered made for personal purposes regardless of whether they are repaid founding church of scientology v united_states supra and church in boston v commissioner supra the very existence of a private source of loan credit from an organization’s earnings may itself amount to inurement an organization must establish that it operates exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non- charitable purpose that is substantial in nature an organization is not operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals see better business bureau v united_states supra you were formed to operate for the benefit of m n o and w x and y businesses owned by either m o or their business partners thus your primary purpose results in private benefit and inurement to m n and o and private benefit to w x and y accordingly you serve a private rather than public purpose based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the code you have not shown that your assets do not inure to any private individual in fact your application demonstrates you operate for the benefit of m n o w x and y sec_509 law sec_509 of the code defines the term private_foundation as an organization described in sec_501 other than organizations described in sec_509 or sec_509 provides that the term private_foundation does not include an organization that a is organized and operated exclusively for the benefit of to perform the function of or to carry out the purposes of one or more organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or c is not be controlled directly or indirectly by one or more persons who would be disqualified persons as defined in sec_4946 if the organization were a private_foundation other than foundation managers as defined in sec_4946 and organizations described in sec_509 and sec_1_509_a_-4 of the regulations provides that an organization is organized exclusively for one or more purposes specified in sec_509 of the code only if its articles of organizations i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of purposes set forth in sec_509 iii state the specified publicly supported organizations and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations stated in its articles of organization sec_1_509_a_-4 of the regulations provides that a supporting_organization must engage solely in activities that support or benefit the specified publicly supported organizations these activities may include making payments to or for_the_use_of providing services or facilities for individual members of a charitable_class benefited by the publicly supported organizations with respect to permissible beneficiaries that section of the regulations provides in pertinent part that an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations sec_1_509_a_-4 of the regulations provides that an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of a substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization thus if the governing body of a foundation is composed of five trustees none of whom has veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization’s holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting_right with respect to stocks in which members of the governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization revrul_80_207 1980_2_cb_193 held that an organization with a 4-person-board consisting of a substantial_contributor and two employees of a corporation owned over percent by the substantial_contributor was indirectly controlled by disqualified persons and was not a supporting_organization under sec_509 of the code the service stated that because one of the organization’s directors was a disqualified_person and neither the disqualified_person nor any other director had a veto power over the organization’s actions the organization was not directly controlled by a disqualified_person under sec_1_509_a_-4 of the regulations however in determining whether an organization is indirectly controlled by one or more disqualified persons one circumstance to be considered is whether a disqualified_person is in a position to influence the decisions of members of the organization’s governing body who are not themselves disqualified persons 603_f2d_1274 circuit date affirming the tax_court pincite_tc_182 date holding that the organizational_test was not satisfied where the trustee had the power to substitute beneficiaries when in the judgment of the trustee the uses of the named beneficiaries became unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public rationale organizational_test you are not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 and iv an organization’s governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly_supported_organization s section dollar_figure of your trust agreement provides that upon dissolution your assets may be distributed to organizations other than the supported_organization identified in your trust agreement thus you do not satisfy the requirements of sec_1 a - c iv of the regulations see also quarrie charitable fund v commissioner f 2d cir holding that the organizational_test was not satisfied where the trustee had the power to substitute beneficiaries when in the judgment of the trustee the uses of the named beneficiaries became unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public accordingly you do not meet the organizational_test operational_test your trust agreement permits you to operate for other than permissible beneficiaries it allows you to support organizations other than those specified in the trust agreement the organizations are not required to be other than private_foundations which are operated supervised or controlled directly by or in connection with the specified publicly supported organizations of your assets to satisfy m n o x w and y’s need for you have expended since loans you did not meet the operational_test in the years you did not engage solely in activities that support or benefit a or the other specified publicly supported organizations in __ you failed to meet the operational_test since you have not established that distributions were made to any of the specified publicly supported organizations in those years and20_ thus you failed to meet the operational_test see sec_1_509_a_-4 and of the regulations operated in connection with test sec_1_509_a_-4 of the regulations provides that in order to qualify under sec_509 an organization must be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations the requirements for operated in connection type relationship are set forth in sec_1_509_a_-4 prior to v you did not meet either the operated supervised or controlled by or the supervised or controlled in connection with test only two of your five trustees were appointed by a although a had one of two votes with respect to your fifth trustee a did not control selection of that trustee since your grantor trustees had veto power accordingly prior to v the only relationship that was available to you was the operated in connection relationship sec_1_509_a_-4 of the regulations provides that an organization must meet both the responsiveness test of sec_1_509_a_-4 and the integral part test of sec_1_509_a_-4 to be operated in connection with one or more specified publicly supported organizations sec_1_509_a_-4 of the regulations provides that the integral part test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations or one or more publicly supported organizations and the publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet the integral part test either sec_1 i ii or iii must be satisfied sec_1_509_a_-4 of the regulations provides that the activities engaged in for or on behalf of the publicly supported organizations must be activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves sec_1_509_a_-4 of the regulations provides that a supporting_organization coming under the operated in connection with status must make payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations must be sufficient to assure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations that meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization’s total support so as to assure such attentiveness sec_1_509_a_-4 of the regulations provides that even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary’s total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization’s primary program or activity so long as such program or activity is a substantial one revrul_76_208 c b provides that although the term substantially_all is not defined in the regulations under sec_509 of the code it is defined in the foundation excise_tax regulations issued under sections of the code which were promulgated under the tax reform act of as was sec_509 sec_53_4942_b_-1 of the regulations provides that for the purposes of sec_4942 of the code relating to qualifying distributions by private operating_foundations the term substantially_all shall mean percent or more for purposes of the integral part test the term substantially_all is considered to have the same meaning that it has in sec_53_4942_b_-1 of the regulations during the year you made no distributions to your publicly supported organizations thus you do not meet the integral part test accordingly you are not operated in connection with a or any of the organizations listed at schedule a control test prior to v m n and o served as your initial trustees m and n are disqualified persons as described in sec_4946 of the code o is a foundation_manager and thus is not considered to be a disqualified_person with purposes of sec_1_509_a_-4 of the regulations that section of the regulations provides that under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations while you were not directly controlled by m and n at the time you were formed you were indirectly controlled by m and n since m had substantial influence over o through their business relationship accordingly m and n indirectly controlled you see revrul_80_207 regarding the disqualified person’s ability to influence the decisions of members of the governing board who are not disqualified persons __ to the present you have been effectively from your creation in december controlled by m by virtue of the loans you have made to his business interests or to his wife n also a disqualified_person we deem the loans to his business interests as direct evidence of m’s control of you within the meaning of sec_1_509_a_-4 of the regulations any exempt charity operating at arm’s length is not going to make loans to businesses or investments in which the creator and donor has a substantial interest or to such persons’ wife unless they are controlled by the donor creator due to the large number of loans the lack of meaningful collateral the period for which the loans were outstanding and the disruption or interruption such loans caused to the carrying out of your charitable purpose all constitute convincing evidence of m’s control of you we note in this regard that the total loans made represent distributions accordingly we hold that you are controlled by m of your total conclusion based on the above analysis of the information provided in your form_1023 and supporting documentation we conclude that you are not a supporting_organization you have not established that you meet the requirements of sec_509 you have not established that you are organized and operated exclusively for the benefit of specified publicly supported organizations you have failed to establish that you have a sufficient relationship with specified publicly supported organizations finally you have not established that disqualified persons do not control you you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service if you want representation during the conference procedures you may represent you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t liz ardoin 3p8 pe constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
